Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of March 18,
2014, amends that certain employment agreement, dated December 5, 2012 (the
“Agreement”), between CSS Industries, Inc. (“CSS”), and Jack Farber
(“Executive”).

WHEREAS, CSS and the Executive previously entered into the Agreement, which,
among other things, provides for the employment of the Executive by CSS in the
position of Chairman of the Board of Directors;

WHEREAS, the parties desire to amend the Employment Agreement as specifically
provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

1. Modification of Agreement to Replace the Date “July 31, 2014” with the Date
“July 31, 2015”. The parties acknowledge and agree that all references in the
Agreement to the date “July 31, 2014” (including, without limitation, references
set forth in Section 1 of the Agreement) shall be replaced with the date “July
31, 2015”.

2. Modification to Section 5(b) of Agreement. The parties acknowledge and agree
that, in the first sentence of Section 5(b) of the Agreement, the phrase “if
either (i) you remain continuously employed by the Company as the Chairman of
the Board through July 31, 2014 and your employment with the Company terminates
automatically on July 31, 2014 or (ii) your employment is terminated by the
Company for any reason prior to July 31, 2014, including by reason of your not
being re-elected as a member of the Board by the Company’s stockholders,” shall
be replaced with the following phrase: “if you are no longer employed by the
Company as the Chairman of the Board,”.

3. Modification to Section 5(c) of Agreement. The parties acknowledge and agree
that, in the first sentence of Section 5(c) of the Agreement, the phrase “if
either (i) you remain continuously employed by the Company as the Chairman of
the Board through July 31, 2014 and your employment with the Company terminates
automatically on July 31, 2014 or (ii) your employment is terminated by the
Company for any reason prior to July 31, 2014, including by reason of your not
being re-elected as a member of the Board by the Company’s stockholders,” shall
be replaced with the following phrase: “if you are no longer employed by the
Company as the Chairman of the Board,”.

4. Miscellaneous. Except as expressly modified hereby, the Agreement remains in
full force and effect. Upon the execution and delivery hereof, the Agreement
shall thereupon be deemed to be amended as hereinabove set forth, and this
Amendment and the Agreement shall henceforth be read, taken and construed as one
and the same instrument. This Amendment may be executed in counterparts, each of
which shall be considered an original instrument, but all of which shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by CSS and by the Executive
as of the date first above written.

 

CSS INDUSTRIES, INC. (“CSS”) By:  

/s/ Christopher J. Munyan

  Christopher J. Munyan   President and Chief Executive Officer

/s/ Jack Farber

Jack Farber (“Executive”)

 

2